DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 sets forth “a plurality of first electrodes” and “a plurality of second electrodes” and then subsequently refers to “the first electrode” and “the second electrode”. It is unclear which of the plurality of first and second electrodes is being referred to. Appropriate correction and clarification is required.
  
	Claims 3-5 are additionally rejected as being dependent on claim 2 and including all of the limitations thereof.

	Claim 4 further recites “the first electrode” and is unclear for the reasons discussed above with respect to claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eskandari (US 5,522,225).
	Regarding claim 1, Eskandari discloses a thermoelectric power generation module mounting substrate in Figure 4 comprising: 
a printed substrate (printed circuit board 70) (column 3 lines 30-31) having a heat transfer through-hole (hole for thermally conductive pins 48”, column 3 line 12 and lines 35-40) penetrating a first surface (top surface in Figure 4) and a second surface opposite to the first surface (bottom surface in Figure 4), and being in contact with a housing on the second surface (As discussed in column 3 lines 40-43, a housing can be attached on the second surface of the circuit board 70); and 
a thermoelectric power generation module (52”, the thermoelectric device can be operated as a power generation module or a cooling module) mounted on the printed substrate (70) in contact with the first surface (top surface in Figure 4) (column 3 line 35- column 4 line 2).  

It is noted that the terms “in contact” and “mounted on” do not require direct contact.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2010/0163090).

Regarding claim 1, Liu discloses a thermoelectric power generation module mounting substrate in Figure 4 comprising: 
a substrate (110) having a heat transfer through-hole (right through-hole in Figure 4, for conductive via 120, [34]) penetrating a first surface (bottom surface in Figure 4) and a second surface (top surface in Figure 4) opposite to the first surface, and being in contact with a housing (main body 432 of cover) on the second surface (top surface) (Figure 4 and [46]); and
a thermoelectric power generation module (100, the thermoelectric device can be operated as a power generation module or a cooling module) mounted on the substrate (110) in contact with the first surface (bottom surface) ([46]).  
Regarding limitations recited in claim 1, which are directed to method of making said substrate (e.g. “printed”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the substrate as claimed in claim 1 is same as the substrate disclosed by Liu, the claim is unpatentable even though the substrate of Liu may have been made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


It is noted that the terms “in contact” and “mounted on” do not require direct contact.



Regarding claim 2, Liu discloses all of the claim limitations as set forth above. Liu additionally discloses that the thermoelectric power generation module includes (See Figure 1): 
a first substrate (first insulation layer 150) ([27]); 
a second substrate (second insulation layer 160) facing the first substrate (150) with a gap interposed therebetween ([27]);
a plurality of first electrodes (144) disposed on a surface of the first substrate on a side where the second substrate is disposed ([33]); 
a plurality of second electrodes (146) disposed on a surface of the second substrate on a side where the first substrate is disposed ([32]); 
thermoelectric conversion elements (142) disposed between the first electrode and the second electrode and connected to each other directly via the first electrode and the second electrode ([32]-[33]); and 
a first conductive layer (heat conductive adhesive layer 440) disposed on a surface of the first substrate (150) opposite to a surface where the first electrode (144) is disposed (Figures 1 and 4 and [47]), electrically insulated from the first electrode (144) and the second electrode (146) (The layer 440 is spaced apart from and electrically insulated from the electrodes by insulating layer 150 and insulation in and around vias), and connected to the heat transfer through-hole (right through-hole in Figure 4, the layer 440 is indirectly connected to the through-hole).  

It is noted that the terms “disposed on” and “connected to” do not require direct contact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2010/0163090), as applied to claims 1-2 above, in view of Pirk et al. (US 2016/0276566).

Regarding claim 3, Liu discloses all of the claim limitations as set forth above. 
Liu does not disclose that the heat transfer through-hole (right through-hole in Figure 4) is connected to a heat transfer pad disposed on the first surface, and the heat transfer pad is fixed to the first conductive layer by solder.  
Pirk discloses a thermoelectric device (104) in Figure 3 comprising a heat transfer through-hole (hole for thermally conductive vias 300) ([69]) connected to a heat transfer pad (portion of metal connections on element side of substrate) disposed on a first surface of a substrate (108) ([69]), and the heat transfer pad is fixed to a first conductive layer (thermally conducting rear surface of thermoelectric device 104) ([69]-[70]) by solder ([8] and [49]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Liu such that the heat transfer through-hole is connected to a heat transfer pad disposed on the first surface, and the heat transfer pad is fixed to the first conductive layer by solder, as taught by Pirk, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

It is noted that the terms “connected to”, “disposed on” and “fixed to” do not require direct contact.


Regarding claim 4, Liu discloses all of the claim limitations as set forth above. Liu additionally discloses that the thermoelectric power generation module includes: 
an electrode through-hole (left through-hole in Figure 4) that penetrates the first substrate (110) and is connected to the first electrode (144) connected to a thermoelectric conversion element (142) disposed at an end of the thermoelectric conversion elements (Figure 4); and a second conductive layer (metal pad 170) that is disposed on a surface of the first substrate opposite to a surface where the first electrode (144) is disposed (Figure 4 and [46]), the second conductive layer (170) being connected to the other end of the electrode through-hole (Figure 4), and being electrically connected to an electronic circuit (the second conductive layer 170 is electrically connected to conductive circuit 434, [46]).  
It is noted that the terms “disposed on” and “connected to” do not require direct contact.

Liu does not disclose that the second conductive layer is electrically connected to an electronic circuit of the substrate.  
Pirk discloses a thermoelectric device (104) comprising a conductive layer (300) electrically connected to an electronic circuit of a printed circuit board substrate (108) (Figure 3 and [48]-[49]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Liu such that the second conductive layer is electrically connected to an electronic circuit of the substrate, as taught by Pirk, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 5, modified Liu discloses all of the claim limitations as set forth above. Liu additionally discloses that the electrode through-hole (left through-hole in Figure 4) is connected to an electrode pad (conductive bump 424) disposed on the first surface ([46]), and the electrode pad (424) is fixed to the second conductive layer (170) (Figure 4 and [46]). 
Liu does not disclose that the electrode pad is fixed to the second conductive layer by solder.  
Pirk further discloses using solder for electrical connections between components ([8], [49] and [93]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to fix the electrode pad to the second conductive layer of Liu by solder, as taught by Pirk, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726